OPINION — AG — HOUSE JOINT RESOLUTION NO. 502, 26TH LEG., DID NOT CREATE OR ESTABLISH AS A MATTER OF SUBSTANTIVE LAW IN OKLAHOMA, ANY PREFERRED OR PRIORITIZED USES OF GROUND WATER. IN WATER POLICY CONTAINED WITHIN HOUSE JOINT RESOLUTION NO. 502, WITH RESPECT TO THE "PRIORITY OF WATER USES" DOES NOT CONSTITUTE A DECLARATION OF THE CURRENT GROUND WATER POLICY OF THE STATE OF OKLAHOMA. THE CURRENT GROUND WATER POLICY OF OKLAHOMA IS EXPRESSLY SET FORTH AND DECLARED AT 82 O.S. 1972 Supp., 1020.2 [82-1020.2] . THERE ARE NO PREFERRED OR PRIORITIZED WATER USES RECOGNIZED OR PROVIDED FOR OTHERWISE UNDER THE OKLAHOMA GROUND WATER LAW. 82 O.S. 1979 Supp., 1020.1 [82-1020.1] TO 82 O.S. 1979 Supp., 1020.22 [82-1020.22] CITE: 82 O.S. 1972 Supp., 1020.9 [82-1020.9] [82-1020.9] (VICTOR G. HILL JR)